Case 1:20-cv-00101-IMK-MJA Document 30 Filed 04/13/21 Page 1 of 4 PageID #: 104



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 WILLIAM J. JONAS, III,

             Plaintiff,

                                           CIVIL ACTION NO.: 1:20CV101
 v.                                             (Judge Keeley)


 RONALD L. GREENE,
 President of Afni, Inc.,

             Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
              [DKT. NO. 28], GRANTING MOTION TO DISMISS
        [DKT. NO. 20], AND DISMISSING CASE WITHOUT PREJUDICE

       On   May   19,   2020,   the   plaintiff,   William   J.   Jonas,   III

 (“Jonas”), acting pro se, filed a complaint against Ronald L.

 Greene (“Greene”), president of Afni, Inc. (Dkt. No. 1). In

 accordance with 28 U.S.C. § 636(b)(1)(A) and 636(b)(1)(B) and L.R.

 Civ. P. 7.02(c) and 72.01, this case was referred to United States

 Magistrate Judge Michael J. Aloi (Dkt. No. 5).

       On January 26, 2021, Greene moved to dismiss for lack of

 jurisdiction (Dkt. No. 20). The following day, pursuant to Roseboro

 v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975), Magistrate Judge

 Aloi issued a notice to Jonas (“Roseboro notice”), informing him

 of his right to respond to Greene’s motion within twenty-one (21)

 days (Dkt. No. 21). A return receipt for the Roseboro notice

 indicated that service had been accepted on February 1, 2021 (Dkt.

 No. 24). On February 1, 2021, Jonas moved for an extension of time,
Case 1:20-cv-00101-IMK-MJA Document 30 Filed 04/13/21 Page 2 of 4 PageID #: 105
 JONAS V. GREENE                                                             1:20CV101

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                [DKT. NO. 28], GRANTING MOTION TO DISMISS
          [DKT. NO. 20], AND DISMISSING CASE WITHOUT PREJUDICE

 to December 31, 2021, to respond to any motions. (Dkt. No. 22).

 Jonas also requested that the Court suspend any PLRA payments

 collected from his accounts and make no adverse rulings until

 December 31, 2021. Id. On February 2, 2021, Magistrate Judge Aloi

 denied Jonas’s motion and ordered him to show cause within fourteen

 (14) days as to why Greene’s motion to dismiss should not be

 granted (Dkt. No. 23). On February 5, 2021, the facility where

 Jonas is incarcerated accepted service of this Order (Dkt. No.

 25).

         On March 15, 2021, Magistrate Judge Aloi entered an R&R,

 recommending that the Court grant Greene’s motion to dismiss (Dkt.

 No. 28). The R&R informed Jonas of his right to file “written

 objections,       identifying      the     portions      of     the    Report    and

 Recommendation to which objection is made, and the basis of such

 objection.” Id. at 10. It further warned him that failure to do so

 would result in waiver of his right to appeal. Id.

         Jonas   currently    has   five    pending      cases   in    the   Northern

 District of West Virginia, all of which were filed on either

 May 19, 2020, or May 20, 2020, and concern claims brought under

 the Fair Debt Collection Practice Act. In four of these cases,

 Jonas    has    objected    to   reports       and   recommendations    issued    by

 Magistrate Judge Aloi which recommended dismissal. See, Jonas v.


                                            2
Case 1:20-cv-00101-IMK-MJA Document 30 Filed 04/13/21 Page 3 of 4 PageID #: 106
 JONAS V. GREENE                                                   1:20CV101

                ORDER ADOPTING REPORT AND RECOMMENDATION
               [DKT. NO. 28], GRANTING MOTION TO DISMISS
         [DKT. NO. 20], AND DISMISSING CASE WITHOUT PREJUDICE

 Stevenson, Case No. 1:20cv97, Dkt. No. 30; Jonas v. Davis, Case

 No. 1:20cv98, Dkt. No. 29; Jonas v. Navarro, Case No. 1:20cv99,

 Dkt. No. 32, and Jonas v. McLean, Case No. 1:20cv100, Dkt. No. 33.

 Notably, Jonas has not objected to the R&R issued in this case.

 Given the fact that Jonas has responded in all of his other cases,

 it appears that nothing about the conditions at the facility where

 he is currently incarcerated has prevented him from responding or

 objecting in this case.

        Courts will uphold portions of a recommendation to which no

 objection has been made if “there is no clear error on the face of

 the record.” See Diamond v. Colonial Life & Accident Ins. Co., 416

 F.3d 310, 315 (4th Cir. 2005). Failure to file specific objections

 waives appellate review of both factual and legal questions. See

 United States v. Schronce, 727 F.2d 91 727 F.2d 91, 94 & n.4 (4th

 Cir. 1984).

        To date, Jonas has not responded to the motion to dismiss or

 to Magistrate Judge Aloi’s order to show cause; nor has he objected

 to the R&R. Therefore, after careful review of the record, and

 finding no clear error, the Court:

       ADOPTS the R&R in its entirety (Dkt. No. 28),

       GRANTS Greene’s motion to dismiss for lack of jurisdiction

        (Dkt. No. 20),

                                      3
Case 1:20-cv-00101-IMK-MJA Document 30 Filed 04/13/21 Page 4 of 4 PageID #: 107
 JONAS V. GREENE                                                   1:20CV101

                ORDER ADOPTING REPORT AND RECOMMENDATION
               [DKT. NO. 28], GRANTING MOTION TO DISMISS
         [DKT. NO. 20], AND DISMISSING CASE WITHOUT PREJUDICE

       DISMISSES the case WITHOUT PREJUDICE, and

       DIRECTS that it be stricken from the Court’s active docket.

        It is so ORDERED.

        The Court DIRECTS the Clerk to enter a separate judgment order

 and to transmit copies of both orders to the pro se plaintiff by

 certified mail, return-receipt-requested, and to counsel of record

 by electronic means.

 DATED: April 13, 2021


                                          /s/ Irene M. Keeley________
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                      4
